DETAILED ACTION
The instant application having Application No. 16/919,863 filed on 2 July 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(a)-(d) based on applications filed on 3 January 2020 (India IN202041000213).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (U.S. 2017/0026416) (Hereinafter Carpenter) in view of Wein, David (U.S. 2009/0037367) (Hereinafter Wein), further in view of Hilber et al. (U.S. 2021/0006637) (Hereinafter Hilber).
As per claim 1, Carpenter discloses a method for identifying configuration changes, the method comprising: 
loading, by one or more computing devices, a configuration including a status of a collection of computing resources on a server and an instruction to poll a service of the collection, wherein the status indicates whether the collection is live (see for example Carpenter, this limitation is disclosed such that an infrastructure-as-code (IaC) template for an IT environment (i.e. “collection of computing resources”) is accessed; paragraph [0013]); 
polling, by the one or more computing devices, the service of the collection to determine a gate definition of the collection in response to reading the instruction to poll the service of the collection (see for example Carpenter, this limitation is disclosed such that when the IaC template is accessed, the state (i.e. “gate definition”) of the IT environment is then determined (i.e. “polling…the service of the collection”); paragraph [0013]); 
determining, by the one or more computing devices, that the gate definition indicates that a current status of the collection is virtual (see for example Carpenter, this limitation is disclosed such that the determined state information indicate the IT environment is virtualized (i.e. “gate definition indicates that a current status of the collection is virtual”); paragraph [0013]); 
propagating, by the one or more computing devices, the gate definition (see for example Carpenter, this limitation is disclosed such that the determined state of the IT environment is provided; paragraph [0013]).
Carpenter does not explicitly teach loading, by one or more computing devices, a gate definition of a collection to a local cache of a server.
However, Wein discloses loading, by one or more computing devices, a gate definition of a collection to a local cache of a server (see for example Wein, this limitation is disclosed such that a profile definition for a logical cluster that include any changes to configuration is sorted in a cache; paragraph [0174]. Cache is a data structure for a server; paragraph [0180]).
Carpenter in view of Wein is analogous art because they are from the same field of endeavor, distributed computing.
paragraph [0032]).
Although Carpenter in view of Wein discloses propagating, by one or more computing devices, a gate definition, Carpenter in view of Wein does not explicitly teach propagating a gate definition to an application executed on a different collection of computing resources to apply a current status of a collection to the application while the application is being executed.
However, Hilber discloses propagating a gate definition to an application executed on a different collection of computing resources to apply a current status of a collection to the application while the application is being executed (see for example Hilber, this limitation is disclosed such that a service template for an application cluster is propagated to the distributed application cluster to update and replace former microservices for the distributed application being run; paragraphs [0042], [0044]). 
Carpenter in view of Wein is analogous art with Hilber because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Carpenter in view of Wein by propagating templates to a distributed cluster as taught by Hilber because it would enhance the teaching of Carpenter in view of Wein with an effective means of updating a cluster based on current data (as suggested by Hilber, see for example paragraph [0044]).
the current status of the collection is made virtual when the data of the instance is transferred to a new collection of computing resources (see for example Carpenter, this limitation is disclosed such that the determined state of the IT environment that is provided is virtualized; paragraph [0013]).
As per claim 5, Carpenter in view of Wein, further in view of Hilber discloses the method of claim 2, further comprising: receiving, by the one or more computing devices, a call to the collection; and re-directing, by the one or more computing devices, the call to the new collection (see for example Wein, this limitation is received connections (i.e. receiving, by the one or more computing devices, a call to the collection) are redirected to a new node in another collection based on load; paragraph [0134]).
As per claim 6, Carpenter in view of Wein, further in view of Hilber discloses the method of claim 1, further comprising comparing, by the one or more computing devices, the status of the collection included in the configuration with the current status of the collection based on the gate definition (see for example Carpenter, this limitation is disclosed such that a previous version of the template is compared to a new version; paragraph [0043]).
As per claim 7, Carpenter in view of Wein, further in view of Hilber discloses the method of claim 1, wherein the collection includes servers, databases, application servers, and rack nodes (see for example Carpenter, this limitation is disclosed such that the IT environment includes servers; paragraph [0014]).
Regarding claim 8, it is a system claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.

Regarding claim 12, it is a system claim having similar limitations cited in claim 5.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 13, it is a system claim having similar limitations cited in claim 6.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 14, it is a system claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 6.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (U.S. 2017/0026416) in view of Wein (U.S. 2009/0037367), further in view of Hilber (U.S. 2021/0006637) as applied to claims 2, 9, and 16 above, respectively, and further in view of De Schrijver et al. (U.S. 2018/0373456) (Hereinafter De Schrijver).
As per claim 3, Carpenter in view of Wein, further in view of Hilber discloses the method of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein 
However, De Schrijver discloses the limitation wherein the data in the collection is transferred to the new collection in the event the instance reaching its capacity (see for example De Schrijver, this limitation is disclosed such that a data move process that moves data over clusters of storage devices implements load balancing by distributing data from a cluster that is getting too full, such as data usage exceeding 90% of maximal capacity (i.e. instance reaching its capacity), migrating the cluster’s data; paragraphs [0026], [0032]).
Carpenter in view of Wein, further in view of Hilber is analogous art with De Schrijver because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Carpenter in view of Wein, further in view of Hilber by migrating data from a cluster getting too full as taught by De Schrijver because it would enhance the teaching of Carpenter in view of Wein, further in view Hilber with an effective means of avoiding a situation where a storage device becomes full and potentially blocks an entire data move process (as suggested by De Schrijver, see for example paragraph [0026]).
Regarding claim 10, it is a system claim having similar limitations cited in claim 3.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (U.S. 2017/0026416) in view of Wein (U.S. 2009/0037367), further in view of Hilber (U.S. 2021/0006637) as applied to claims 2, 9, and 16 above, respectively, and further in view of Zolotow et al. (U.S. 10,884,732) (Hereinafter Zolotow).
As per claim 4, Carpenter in view of Wein, further in view of Hilber discloses the method of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein a gate definition of a collection includes information associated with a new collection.
However, Zolotow discloses the limitation wherein a gate definition of a collection includes information associated with a new collection (see for example Zolotow, this limitation is disclosed such that IaC (infrastructure-as-code) supports identifying infrastructure elements in a new hosting environment; col.6 lines {7}-{25}).
Carpenter in view of Wein, further in view of Hilber is analogous art with Zolotow because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Carpenter in view of Wein, further in view of Hilber by identifying new infrastructure as taught by Zolotow because it would enhance the teaching of Carpenter in view of Wein, further in view Hilber with an effective means of switching from one hosting environment to another (as suggested by Zolotow, see for example col.6 line {51} – col.7 line {5}).
Regarding claim 11, it is a system claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196